IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00199-CV

                             IN RE ROBERT DENNIS


                                Original Proceeding


                          MEMORANDUM OPINION

       We received documents from Robert Dennis, an inmate, dated June 4, 2012. By

letter dated June 14, 2012, the Clerk of this Court notified Dennis that, pursuant to Rules

42.3 and 44.3 of the Texas Rules of Appellate Procedure, this proceeding was subject to

dismissal because it appeared that, although the June 4th documents had been filed, the

documents did not create a mandamus proceeding in this Court. See TEX. R. APP. P. 52.1

(“An original appellate proceeding … is commenced by filing a petition with the clerk

of the appropriate appellate court.”). The Clerk further warned Dennis that we may

dismiss this proceeding unless, within 21 days from the date of this letter, a response

was filed showing grounds for continuing the proceeding.          Twenty-one days have

passed, and Dennis has not responded.

       This proceeding is dismissed. Further, Dennis’s Motion for Suspension of Rules

is dismissed as moot.
       Absent a specific exemption, the Clerk of this Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2010). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Proceeding dismissed
Motion dismissed
Opinion delivered and filed July 26, 2012
Do not publish
[OT06]




In re Dennis                                                                         Page 2